Case: 11-50888     Document: 00511824555         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-50888
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHN JAMES WILLIAMS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:09-CR-2525-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, John James Williams raises
arguments that he concedes are foreclosed by United States v. Heth, 596 F.3d
255, 258-59 & n.3 (5th Cir. 2010), which held that (1) the Sex Offender
Registration and Notification Act (SORNA) was a valid exercise of Congress’s
power under the Commerce Clause, and (2) a defendant’s conviction under
SORNA does not violate his due process rights despite that (a) the states in
which he traveled had not yet implemented SORNA, and (b) he had not received

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50888   Document: 00511824555    Page: 2   Date Filed: 04/17/2012

                                No. 11-50888

actual notice of SORNA’s registration requirements. See also United States v.
Whaley, 577 F.3d 254, 258-62 (5th Cir. 2009). The Government’s motion for
summary affirmance is GRANTED, the Government’s alternative motion for an
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                     2